Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: US2008/0036042 and US2017/0141130 appear to be the closest prior art reference. However, these references fail to teach that “a low-K layer including dummy metal patterns disposed on the lower interlayer insulating layer; an alignment pattern disposed on the low-K layer; and a passivation layer at least partially covering the alignment pattern” (claim 1), “ an alignment key structure including a low-K layer disposed on the lower interlayer insulating layer in the scribe lane, an upper alignment pattern disposed on the low-K layer, and a passivation layer disposed on the upper alignment pattern; and dummy pattern structures including a low-K pattern disposed on the lower interlayer insulating layer and a lower dummy pattern disposed in the low-K pattern and disposed on at least one side surface of the alignment key structure” (claim 11), and  “a low-K layer configured to extend on the substrate along the scribe lane; a lower dummy pattern disposed in the low-K layer; a passivation layer disposed on the low-K layer; an alignment pattern disposed in the passivation layer; and an open region in which the low-K layer and the passivation layer are partially removed, wherein the lower dummy pattern and the alignment pattern are spaced apart from one another in a lengthwise direction [[along]] of the scribe lane” (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Papers related to this application may be submitted to Technology center (TC) 2800 by facsimile transmission.  Papers should be faxed to TC 2800 via the Fax Center number is (571) 273-8300.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  
Any inquiry concerning this communication or any earlier communication from the Examiner should be directed to CUONG Q NGUYEN whose telephone number is (571) 272-1661.  The Examiner is in the Office generally between the hours of 6:30 AM to 5:00 PM (Eastern Standard Time) Monday through Thursday. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor Lynne Gurley who can be reached on (571) 272-1670.

/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811